Citation Nr: 1826398	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence for patellofemoral pain syndrome of the left knee.

2. Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.

3. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected fibromyalgia.

4. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1987 to December 1987, and active duty from October 1989 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by a Department of Veterans Affairs (VA) Regional Office.

In April 2017, the Veteran testified a Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017).  Additionally, the undersigned held the record open for 30 days for the receipt of additional evidence, which the Veteran subsequently submitted along with a waiver of AOJ review of such evidence.  Id.; see also 38 U.S.C. § 7105(e), as amended (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such newly received evidence.  

The Board further notes that, subsequent to the April 2017 Board hearing, additional evidence consisting of private treatment records, VA treatment records, and VA examination reports was associated with the record.  Although the Veteran's representative waived AOJ review of all private treatment records, the Veteran has not waived AOJ consideration of the additional VA evidence.  However, as her claims are being remanded, the AOJ will have an opportunity to review all the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board further notes that, in a November 2014 decision, the issues of entitlement to service connection for a bilateral shoulder disorder, cervical spine disorder, lumbar spine disorder, left elbow disorder, left hip disorder, bilateral carpal tunnel syndrome, a disability manifested by insomnia, blurry vision, and/or dizziness, an acquired psychiatric disorder, irritable bowel syndrome, tinnitus, and periodontal disease for VA compensation and outpatient treatment purposes, and entitlement to increased ratings for migraines and fibromyalgia, and entitlement to a total disability rating based on individual unemployability were remanded to the AOJ for further development.  However, to date, such has not been completed and the issues have not yet been recertified to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board notes that the Veteran is currently service-connected for patellofemoral pain syndrome of the left knee.  She seeks entitlement to a temporary total rating for convalescence following the August 2010 repair of a medial meniscus tear of the left knee, asserting the surgery and subsequent convalescence were related to her service-connected left knee disability.  In this regard, there are numerous conflicting opinions of record.

Specifically, in October 2010, a VA examiner reported the left knee magnetic resonance imaging (MRI) prior to the surgery showed lateral joint space narrowing, lateral tibial plateau edema, posterior horn of medial meniscus tear, and possible fibular collateral compromise and found these diagnoses were unrelated to the Veteran's service-connected patellofemoral pain syndrome.  In July 2011, a VA examiner also opined that the Veteran's surgery as a result of a medial meniscal tear/degenerative joint disease of the left knee was less likely caused by or a result of the service-connected patellofemoral syndrome because the latter condition was not a known cause of medial meniscal tear/degenerative joint disease, and there was no meniscal tear/degenerative joint disease documented until 2010.  In addition, the preponderance of medical evidence did not support aggravation of left knee medial meniscal tear/degenerative joint disease beyond the natural progression by the service-connected patellofemoral syndrome.  

In September 2011, a private nurse opined that the meniscus tear was not the result of the Veteran's service-connected patellofemoral pain syndrome.  She further stated that, although there is no direct relationship to the meniscus tear, patellofemoral pain syndrome can be an early sign of degenerative joint disease, which was diagnosed by the October 2010 VA examiner.  The private nurse noted the nature of both patellofemoral pain syndrome and degenerative joint disease, and opined that it was at least as likely as not that the Veteran's current diagnosis of left knee degenerative joint disease is the result of her service-connected left patellofemoral pain syndrome.

In June 2016, a VA examiner, a nurse practitioner, noted that patellofemoral pain syndrome is typically a temporary self-limiting knee condition that occurs with strenuous exercise such as running and marching as seen in the military.  Degenerative joint disease is a progressive disease that occurs as result of natural progression of aging.  The examiner stated that they are two distinct conditions and one condition does not cause the other condition, and opined that it is less likely than not that the Veteran's nonservice-connected degenerative joint disease is due to or caused by patellofemoral pain syndrome, but rather due to the natural progression of aging. 

In August 2016, the private nurse who rendered the September 2011 opinion again stated that she agreed with the June 2016 VA examiner's statement that degenerative joint disease and patellofemoral pain syndrome are two distinct conditions; however, in the Veteran's case, she also had chondromalacia, which is sometimes called patellofemoral syndrome and a September 1999 VA examination noted a diagnosis of patellofemoral syndrome (chondromalacia patella) of both knees.  The nurse stated that patellofemoral pain syndrome without chondromalacia is simply knee pain; however, patellofemoral syndrome with chondromalacia is actual fraying and damage to the underlying patellar cartilage.  As a result of actual damage to the patellar cartilage, and the fact that articular cartilage heals poorly, patellofemoral syndrome with chondromalacia is typically a permanent problem and is not a self-limiting condition.  The damage to the cartilage is what sets the stage for the development of degenerative joint disease.  In support of such statement, she cited two treatises.  Therefore, the nurse stated that her opinion remains that the Veteran's service-connected patellofemoral syndrome, which is also listed as chondromalacia as the condition service-connected, at least as likely as not contributed to the onset of the Veteran's left knee degenerative joint disease.

Upon review of such opinions, the Board finds that further clarification is necessary.  In this regard, while the September 2011/August 2016 nurse found that the Veteran's patellofemoral pain syndrome includes chondromalacia per a September 1999 VA examination, which then resulted in degenerative joint disease, such condition has not been noted in recent records.  Furthermore, it does not appear that, if degenerative joint disease is indeed determined to be part of the Veteran's service-connected disability, an opinion addressing the relationship between such disorder and the meniscal tear has been obtained.  Therefore, a remand is necessary in order to obtain addendum opinion.

Furthermore, as the foregoing determination will impact the rating assigned to the Veteran's service-connected left knee disability, such matter is inextricably intertwined with the foregoing issue and, as such, must also be remanded.  

Moreover, the Board notes that, during the course of the appeal, the Veteran was afforded VA examinations in October 2010 and June 2016 so as to evaluate the severity of her left knee disability. Subsequent to such examinations, the United States Court of Appeals for Veterans Claims made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, it does not appear that Correia-compliant testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary, at the aforementioned VA examinations. Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Pertinent to the Veteran's claimed chronic fatigue syndrome (CFS), she contends that such is related to her service-connected fibromyalgia, to include the prescribed medications taken for such disability.  In addition, as she has reported symptoms of fatigue during service, the Board finds the theory of direct service connection has been raised.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).

The AOJ previously denied service connection based on the lack of a current diagnosis, and as a result, the Veteran did not undergo VA examination in connection with her claim.  However, a VA treatment record reflects an active problem of "malaise and fatigue" with a diagnosis date of February 2017.  Similarly, a February 2017 private treatment record shows an assessment of "fatigue, unspecified type".  Further, a September 1998 service treatment record reflects the Veteran's report of fatigue since 1990.  Moreover, several post-service treatment records indicate the Veteran's symptoms of fatigue are consistent and/or related to her fibromyalgia.  Based on this evidence, the Board finds that remand for VA examination is warranted in order to ascertain whether any CFS is etiologically related to the Veteran's military service or is caused or aggravated by her fibromyalgia, to include the medications for such disability.

The Veteran further asserts that her currently diagnosed obstructive sleep apnea (OSA) is related to her weight gain, which is a direct result of the pain she incurs from her service-connected fibromyalgia, headaches, and bilateral knee disabilities.  Alternatively, she contends that her obesity is the result of an acquired psychiatric disorder.  Further, it appears the Veteran contends she experienced symptoms of OSA during service.

In connection with her claim, the Veteran underwent VA examination in June 2016.  The VA examiner found the preponderance of medical evidence and expertise revealed the proximate cause of OSA to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI (creating encroachment of  airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  The VA examiner opined that medical research did not support that fibromyalgia, headaches, and/or knee conditions cause OSA.  These facts also indicated that the Veteran's OSA was less likely than not proximately due to or the result of her fibromyalgia, headaches, and knee disorders.  In contrast, in September 2011 and August 2016 opinions, a private nurse opined that the Veteran's OSA was at least as likely as not due to obesity secondary to physical and psychological limitations caused by pain as a result of service-connected fibromyalgia, migraine headaches, and knee conditions, and depression.   

However, an opinion addressing direct service connection, or secondary service connection based on aggravation has not been obtained.  Furthermore, a claim for service connection for an acquired psychiatric disorder is currently pending at the AOJ.  As a grant of service connection for such disability could affect the service connection claim for OSA, the Board finds remand is warranted both for an addendum opinion regarding direct service connection, aggravation by a service-connected disability, and secondary service connection related to any acquired psychiatric disorder found to be service-connected.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left knee disability. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.  

(B)  In this regard, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee patellofemoral pain syndrome progressed to, or caused or aggravated, her degenerative joint disease of the left knee.  In this regard, the examiner should specifically consider the fact that the September 1999 VA examiner rendered a diagnosis of patellofemoral pain syndrome (chondromalacia patella) of the left knee, and explain what role, if any, such disability played in the onset or aggravation of degenerative joint disease.

If the Veteran's degenerative joint disease of the left knee is found to be part of her service-connected left knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder caused or aggravated her medial meniscal tear that required surgery in August 2010.

(C) The examiner should record the range of motion of the left knee observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(D) The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted in October 2010 and June 2016. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.
 
(E) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(F) If the Veteran endorses experiencing flare-ups of her left knee, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(G) The examiner is requested to indicate whether the Veteran's left knee disability results in recurrent subluxation or lateral instability and, if so, the severity of such manifestations.

(H)  If the Veteran's torn medial meniscus, which was surgically repaired in August 2010, is found to be part of her service-connected left knee disability, the examiner should describe the nature and severity of all symptoms associated with such tear.  

(I)  In light of the Veteran's reports of numbness in the left knee at the June 2016 VA examination, the examiner should indicate whether her left knee disability results in any neurological impairment and, if so, the nature and severity of such manifestation.

(J) The examiner should also comment upon the functional impairment resulting from the Veteran's left knee disorder. 

A rationale for all opinions offered should be provided.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current chronic fatigue syndrome.  Following a review of the record and any necessary testing, the examiner should address the following inquiries:

(A)  Indicate whether the Veteran has a current diagnosis of chronic fatigue syndrome. 

(B)  If the Veteran has a diagnosis of chronic fatigue syndrome, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service.  The examiner is to address a September 1998 service treatment record reflects the Veteran's report of fatigue since 1990.  

(C)  If the Veteran has a diagnosis of chronic fatigue syndrome, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is proximately due to or aggravated by her service-connected fibromyalgia, to include the medications prescribed for such disability.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be provided.

3.  Forward the record to an appropriate clinician for an addendum opinion as to the nature and etiology of the Veteran's OSA.  If the examiner finds additional examination is necessary, schedule the Veteran for a VA examination.  

After review of all the evidence, including the service treatment records, VA examination reports, VA and private treatment records, and lay statements, the examiner should address the following inquiries:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current OSA is related to service, to include consideration of her reports of sleep problems during service.  

(B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current OSA is aggravated by her service-connected fibromyalgia, headaches, and/or bilateral knee disorders, to include the result of any weight gain as a result of such service-connected disabilities.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(C)  If service connection has been established for an acquired psychiatric disorder, the examiner should also offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that her current OSA is caused or aggravated by the acquired psychiatric disorder.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be provided.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, issue the Veteran and her representative a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



